DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
 	This office action is responsive to the applicant’s remarks received August 22, 2022.  Claims 1, 3, 6-12, 14, 17, 18 & 20 have been fully considered and are persuasive. Claims 2, 4, 5, 13, 15, 16 & 19 have been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)

Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1, 3, 6-12, 14, 17, 18 & 20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed August 22, 2022. Claims 1, 3, 6-12, 14, 17, 18 & 20 are now considered to be allowable subject matter. 


	
Allowable Subject Matter
1.	Claims 1, 3, 6-12, 14, 17, 18 & 20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1, 3, 6-12, 14, 17, 18 & 20 uniquely identify the distinct features an artificial intelligence apparatus and method for recognizing plurality of wake-up words.
The closest prior art made of record is Piersol et al. (20190156818 A1) and Fainberg et al. (US 20200105256 A1).
The cited reference (Piersol) teaches wherein a system for capturing and processing portions of a spoken utterance command that may occur before a wakeword. The system buffers incoming audio and indicates locations in the audio where the utterance changes, for example when a long pause is detected. When the system detects a wakeword within a particular utterance, the system determines the most recent utterance change location prior to the wakeword and sends the audio from that location to the end of the command utterance to a server for further speech processing. 
The cited reference (Fainberg) teaches systems and methods for media playback via a media playback system include capturing sound data via a network microphone device and identifying a candidate wake word in the sound data. Based on identification of the candidate wake word in the sound data, the system selects a first wake-word engine from a plurality of wake-word engines. Via the first wake-word engine, the system analyzes the sound data to detect a confirmed wake word, and, in response to detecting the confirmed wake word, transmits a voice utterance of the sound data to one or more remote computing devices associated with a voice assistant service.
The cited references fails to disclose acquiring an audio signal through a microphone; generating a pre-processed audio signal from the audio signal; extracting a voice interval from the pre-processed audio signal through a voice detection activation function (VAD); setting a wake-up word recognition interval including the voice interval and a buffer interval corresponding to the voice interval in the pre-processed audio signal; transmitting the wake-up word recognition interval of the pre-processed audio signal to a first wake-up word recognition engine stored in a memory and a second wake-up word recognition engine stored in an artificial intelligence server; acquiring a first wake-up word recognition result for a first wake-up word through the first wake-up word recognition engine, and acquiring a second wake-up word recognition result for a second wake-up word through the second wake-up word recognition engine: deactivating the VAD function in response to recognizing the first wake-up word or the second wake-up word; acquiring a voice recognition result for a command recognition interval after a wake-up word interval for a recognized wake-up word in the generated pre-processed audio signal, wherein the wake-up word interval refers to an interval of the recognized wake-up word: performing an operation based at least in part on the acquired voice recognition result: and activating the VAD function. As a result, and for these reasons, Examiner indicates Claims 1, 3, 6-12, 14, 17, 18 & 20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677